Case 19-23101-CMB      Doc 272    Filed 02/08/21 Entered 02/09/21 08:12:25     Desc Main
                                 Document     Page 1 of 1



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 SHANNON STALEY & SONS, LLC,                   Bankruptcy No.: 19-23101-CMB

                                               Chapter 11
             Debtor.
                                               Document No.
 SHANNON STALEY & SONS, LLC
                                               Related to Doc Nos.: 120 & 243
             Movant,
       vs.                                     Hearing date and time:
                                               February 23, 2021 at 2:00 p.m.
 NO RESPONDENTS.
                                 (17(5('BY DEFAULT
                                   ORDER OF COURT


       It is hereby ORDERED, ADJUDGED and DECREED that the Motion for Final

 Decree be, and hereby is, GRANTED.
           February 8, 2021
 Date:_______________                          __________________________
                                               Carlotta M. Bohm
                                               United States Bankruptcy Judge




      FILED                              ________________________
      2/8/21 6:50 pm                     Carlota M. Böhm
      CLERK                              Chief United States Bankruptcy Court Judge
      U.S. BANKRUPTCY
      COURT - :'3$
